Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to Applicant’s terminal disclaimer filed on August 11, 2022.
Claim 1 is canceled.

Allowable Subject Matter
Claims 2-21 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims in this application have been allowed because the prior art of record fails to disclose or make obvious the claimed invention including the following features:
a backup member operably supported about the post, wherein the backup member is movable from a first position in which a portion of the backup member is positioned to prevent pivotal movement of the head assembly from the operative position to the tilted position, to a second position in which the backup member is positioned to permit pivotal movement of the head assembly from the operative position to the tilted position, the backup member including at least one detent configured to engage a proximal surface of the post to maintain the backup member in the first position, wherein the at least one tab engages the backup member when the backup member is in the first position to maintain the head assembly in the operative position
a backup member operably supported about the post, wherein the backup member is movable from a first position in which a portion of the backup member is positioned to prevent pivotal movement of the head assembly from the operative position to the tilted position, to a second position in which the backup member is positioned to permit pivotal movement of the head assembly from the operative position to the tilted position, the backup member including at least one detent configured to engage a proximal surface of the post to maintain the backup member in the first position, wherein the at least one detent engages the post when the backup member is in the first position to maintain the backup member in the first position
a backup member operably supported about the post, wherein the backup member is movable from a first position in which a portion of the backup member is positioned to prevent pivotal movement of the head assembly from the operative position to the tilted position, to a second position in which the backup member is positioned to permit pivotal movement of the head assembly from the operative position to the tilted position, the backup member including at least one detent configured to engage a proximal surface of the post to maintain the backup member in the first position, wherein the at least one tab engages the backup member when the backup member is in the first position to maintain the head assembly in the operative position
The combination of the claimed limitations are novel and found to be allowable over the prior art. The cited references taken singly or in combination do not anticipate or make obvious the Applicant’s claimed invention.
The double patenting rejection of June 7, 2022 has been withdrawn as a result of the terminal disclaimer filed on August 11, 2022. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHELSEA E STINSON whose telephone number is (571)270-1744. The examiner can normally be reached M-F 8am-4:30pm, Alt. Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





August 26, 2022
/CHELSEA E STINSON/Primary Examiner, Art Unit 3731